                                 UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION


In re:                                                             Case No. 17-17245 (AIH)
                                                                   (Jointly Administered)
CHOWDER GAS STORAGE FACILITY,
LLC, et al. 1                 Chapter 11

                     Debtors.                                      Judge Arthur I. Harris


      CHAPTER 11 TRUSTEE’S MOTION FOR ORDERS (I)(A) APPROVING BID
      PROCEDURES FOR THE PUBLIC AUCTION OF THE DEBTORS’ ASSETS,
       (B) SCHEDULING AN AUCTION AND SETTING RELATED DEADLINES,
         (C) APPROVING THE FORM AND MANNER OF NOTICE OF PUBLIC
AUCTION AND ASSUMPTION AND ASSIGNMENT OF OIL AND GAS LEASES; AND
(II) APPROVING THE ASSUMPTION AND ASSIGNMENT OF OIL AND GAS LEASES
    AND THE SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS FREE
             AND CLEAR OF ALL LIENS, CLAIMS AND ENCUMBRANCES

            Anthony J. DeGirolamo, the duly-appointed chapter 11 trustee (the “Trustee”) for

Chowder Gas Storage Facility, LLC (“Chowder”) and Lake Shore Gas Storage, Inc. (“Lake

Shore” and together with Chowder, the “Debtors”), pursuant to sections 105, 363 and 365 of title

11 of the United States Code (the “Bankruptcy Code”) and Rules 2002, 6004, 6006 and 9007 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), hereby respectfully moves

this Court for orders (I)(A) Approving Bid Procedures for the Public Auction of the Debtors’

Assets, (B) Scheduling an Auction and Setting Related Deadlines, (C) Approving the Form and

Manner of Notice of Public Auction and the Assumption and Assignment of Oil and Gas Leases;

and (II) Approving the Assumption and Assignment of Oil and Gas Leases and Approving the

Sale of Substantially all of the Debtors’ Assets Free and Clear of all Liens, Claims and

Encumbrances (the “Motion”). The Trustee seeks an initial order approving, inter alia, the


1
    The Debtors are Chowder Gas Storage Facility, LLC and Lake Shore Gas Storage, Inc.



                                                               1

17-17245-aih           Doc 175        FILED 05/16/19           ENTERED 05/16/19 16:57:36     Page 1 of 17
proposed bid and related procedures and a subsequent order approving the sale of the Debtors’

assets and assumption and assignment of leases to the winning bidder(s) of the auction. Copies

of proposed forms of orders approving the bid procedures and the sale of the Debtors’ assets are

attached hereto, respectively, as Exhibit A and Exhibit B.2

            In support hereof, the Trustee respectfully represents as follows:

                                                    Preliminary Statement

            1.        The Trustee’s objective in these jointly administered cases is to market and sell

the Debtors’ assets for the highest and best value with the primary goal of returning a dividend to

creditors.

            2.        Soon after the Trustee’s appointment he retained an investment banker in the oil

and gas industry and extensively marketed the Debtors’ assets. The Trustee sought to obtain a

stalking horse bid, and recently the Trustee was pleased to report to the Court on April 24, 2019

that he received such a bid that was subject to further negotiation and due diligence. However,

the proposed stalking horse decided to withdraw its interest in being a stalking horse bidder and

instead has elected, like many other interested parties so far, to attend the public auction of the

assets.

            3.        The market did not bring what the Trustee originally anticipated, but with the

interest received thus far, the proposed auction is a necessary and appropriate exercise in an

effort to return value to the estates’ creditors and transfer responsible ownership of the assets.




2
    The attached orders are forms and are subject to further revision by the Trustee.



                                                                   2

17-17245-aih            Doc 175          FILED 05/16/19             ENTERED 05/16/19 16:57:36   Page 2 of 17
                                                    Jurisdiction and Venue

         4.        The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core

proceeding pursuant to 28 U.S.C. § 157(b).

                                                  Procedural History

         5.        On December 9, 2017 (the “Petition Date”), Debtors filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code.

         6.        Chowder and Lake Shore initiated these chapter 11 proceedings after a judgment

was entered on September 14, 2017 in favor of First National Bank of Pennsylvania (“FNBP”) in

the Cuyahoga County Court of Common Pleas against twelve entities and individuals3 for

approximately $11 million (the “Judgment”).

         7.        On February 27, 2018, FNBP filed a motion seeking dismissal of the Debtors’

cases (Doc. 27).4

         8.        On March 7, 2018, the United States Trustee (“UST”) filed a motion seeking

conversion or dismissal of these cases (Doc. 29).

         9.        As a result of the dismissal and conversion motions, on August 8, 2018, the

Trustee was appointed and has been managing the Debtors’ businesses and properties (Doc.

109).

         10.       On August 13, 2018, the Court entered an order authorizing the assumption of

certain mineral rights Leases (defined below) (Doc. 112) (the “Assumption Order”). Pursuant to

the Assumption Order, Debtors were authorized to assume the Leases with the right of

3
 The twelve entities and individuals are: Richard M. Osborne; Richard M. Osborne Trust; Junior Properties, Ltd.; Rigrtona Trust;
Chowder Gas Storage Facility, LLC; Lake Shore Gas Storage, Inc.; Orwell-Trumbull Pipeline Co., LLC; Black Bear Realty, Ltd.;
Hamilton Partners, Inc.; Estate of Jerome T. Osborne; Huron River Properties, Inc.; and Osborne Farms, LLC.
4
  On August 14, 2018, the Court entered an order of joint administration of the Debtors’ cases (Doc. 118). Prior to that date,
pleadings were simultaneously filed in both Debtors’ cases. The Trustee is only referencing pleadings in case no. 17-17245.



                                                               3

17-17245-aih         Doc 175         FILED 05/16/19             ENTERED 05/16/19 16:57:36                     Page 3 of 17
assignment expressly reserved. The Leases are a primary component of the Debtors’ Assets

(defined below). A correct and true list of the assumed Leases is attached hereto as Exhibit C.

        11.      The Trustee retained Copper Run Capital LLC (“Copper Run”) as investment

banker nunc pro tunc on November 29, 2018 (Doc. No. 153) to market the Debtors’ Assets.

Such marketing efforts began in late October 2018.

        12.      Through Copper Run’s efforts, the Trustee extensively marketed the Assets and

located a number of parties interested in participating in the proposed auction of the Assets.

                                   DESCRIPTION OF THE ASSETS

        13.      Chowder is owned by Richard Osborne (85.93%) and FCCC Co. II LLC

(14.07%). Chowder owns 100% of the shares of Lake Shore. The Assets to be sold as described

herein are owned separately by Chowder and Lake Shore.                        Pursuant to the proposed bid

procedures, the Trustee seeks to sell the Assets together or separately based on the highest and

best bids.

                                            The Chowder Assets

        14.      The Chowder assets are interests in approximately 142 mineral rights leases (the

“Leases”)5 comprising in excess of 7,000 acres in Columbiana and Mahoning Counties as

described on Exhibit C. Of such acres, Chesapeake Energy Corporation (“Chesapeake”), who

purchased the deep rights in 2010 for more than $9 million, conducted substantial due diligence

and validated deep rights in no less than 4,060 acres. The deep rights reverted back to Chowder

in June of 2018.




5
  As expressly included in the Assumption Order, each assumed Lease includes any modifications, amendments, addenda,
supplements, restatements, ancillary documents and/or agreements related thereto.



                                                         4

17-17245-aih       Doc 175       FILED 05/16/19           ENTERED 05/16/19 16:57:36                 Page 4 of 17
            15.       Chowder holds a 60% interest in the Leases and The Blair Group6 holds the

remaining 40% interest. The Trustee seeks authority to sell and assign Chowder’s 60% interest in

the Leases. The rights under the Leases consist of both shallow (generally within the Bedford,

Ohio, and Olentangy Shale formations) and deep rights (below the Oriskany formation including

the Utica Shale formation). Specific details regarding the Leases and rights thereunder can be

provided by Copper Run,7 as well as access to a data room which provides more information on

the Leases and their history.

            16.       Originally, the Leases were owned by The East Ohio Gas Company d/b/a

Dominion East Ohio (“Dominion”). Dominion transferred the Leases to the Blair Group who in

turn transferred the 60% working interest in the shallow and deep rights currently owned by

Chowder. Dominion maintains certain bonds related to the Assets. If the Trustee is authorized to

sell all Assets, bonding responsibilities related to the Assets, which are currently maintained by

Dominion, will be transferred to the buyer(s) by Dominion.

                                                  The Lake Shore Assets

            17.       The Lake Shore Assets (the “Lake Shore Assets” and collectively with the Leases,

the “Assets”) are comprised of (i) rights under the Leases to a gas storage field located in the

Oriskany Sandstone formation (the “Oriskany”), (ii) 18 gas storage wells and storage pipeline

with 892 MMcf base gas and 2.3 Bcf working gas capacity in the Oriskany, and (iii) a

compressor station, building and related equipment.                           The compressor station, building and

related equipment were recently inspected and found to be in excellent condition.8 Chowder


6
 The Blair Group consists of the following individuals and entities: William E. Blair, Richard W. Petticrew, Jeffrey B. Petticrew,
C. Richard Petticrew Oil & Gas Trust, Ball Resources, Inc., 5 Star, LLC and Bass Energy, Inc.
7
  Questions about the Leases and other assets, access to due diligence materials and the data room can be achieved through
contacting Brian Hoskins, (614) 888-1786 bhoskins@copperruncap.com or Jason Steven, (614) 313-9446
jstevens@copperruncap.com.
8
    The inspection report is available from Copper Run as part of any proposed purchaser’s due diligence.



                                                                 5

17-17245-aih            Doc 175         FILED 05/16/19            ENTERED 05/16/19 16:57:36                     Page 5 of 17
purchased the stock of Lake Shore in June of 2008 for $5 million. A description of the Lake

Shore Assets from the bankruptcy schedules and an April 2007 asset purchase agreement with

Dominion is attached hereto as Exhibit D.

                                        Marketing Efforts

       18.      Copper Run ran an extensive marketing process in an effort to obtain a stalking

horse bidder.

       19.      Copper Run assembled a target list of prospective buyers and contacts,

representing oil and gas producers, land brokers and royalty interest firms, as well as attorneys,

accountants and consultants affiliated with the oil and gas industry. Copper Run prepared a two-

page informational overview detailing the Assets and process timeline, with an original target

date for indications of interest (IOIs) set for January 24, 2019.

       20.      Copper Run distributed an initial email to 1056 recipients on or about December

18, 2019. Additionally, Copper Run made direct contact by phone and email with select active

Ohio Utica shale drillers most capable of making an investment in Utica acreage for drilling

purposes. Copper Run also reached out directly to key Ohio oil and gas companies with

adjacent/nearby operations and/or investments. Copper Run distributed a second email to the

same distribution January 8, 2019, and received a total of eight (8) requests for NDAs and seven

(7) fully-executed NDAs with prospective buyers.

       21.      During January and February 2019 Copper Run held multiple in-person and

phone meetings with the eight prospective parties. Over this time Copper Run and the Trustee

elected to extend the IOI date to February 20, 2019, primarily due to requests from potential

buyers under NDA for additional time to review.

       22.      Despite interest from numerous parties and a preliminary agreement with a

stalking horse bidder which did not become binding, no stalking horse was located. However,


                                                  6

17-17245-aih     Doc 175     FILED 05/16/19        ENTERED 05/16/19 16:57:36        Page 6 of 17
many parties indicated an interest in bidding at the proposed auction. Therefore, the Trustee

concluded that a sale of all of Debtors’ Assets by public auction is in the best interest of the

Debtors’ estates and creditors.

                                     REQUESTED RELIEF

       23.     The Trustee requests entry of an order: (i) approving bid procedures for the public

auction of the Debtors’ Assets; (ii) scheduling a public auction and setting related deadlines, and

(iii) approving the form and manner of notice of auction and the assumption and assignment of

the Leases. After the auction is concluded, the Trustee requests entry of an order approving the

assumption and assignment of the Leases and the sale of the Debtors’ Assets free and clear of all

liens, claims and encumbrances to the successful bidder(s) at the auction.

                                         Bid Procedures

       24.     The bid procedures (“Bid Procedures”) are designed to provide the Trustee with

flexibility to sell and assign the Assets for the highest and best value, while providing

transparency and a level playing field for all bidders. The Bid Procedures are annexed to the

proposed Bid Procedures Order attached hereto as Exhibit A.

       25.     Key components of the Bid Procedures are:

          i.   Bidding for all Assets shall start at $180,000. All subsequent bids made thereafter

               shall be made in increments of at least $10,000. Bids for all Assets must allocate

               value to the Leases (including value to the shallow and deep rights) and the Lake

               Shore Assets.

         ii.   At the conclusion of the Auction of the combined Assets, parties will be permitted

               make separate bids on the Leases and the Lake Shore Assets. The minimum bid

               for the separate assets will be set pursuant to the allocation of the sale price by the

               bids for the combined Assets. If there is no Qualified Bidder (defined below) for


                                                 7

17-17245-aih    Doc 175      FILED 05/16/19       ENTERED 05/16/19 16:57:36             Page 7 of 17
               the combined Assets, the Trustee shall be authorized in his sole discretion to

               auction the Assets combined or separately with or without a minimum bid.

        iii.   To be a Qualified Bid (as defined in the Bid Procedures), parties must agree that

               their bids for the Assets are unconditional, binding offers subject only to

               acceptance by the Trustee and Court approval, include a 10% deposit in readily

               available funds (if accepted), and are subject to the attached short form of sale

               agreement (collectively with the annexed bill of sale and assignment of Lease

               rights, the “Agreement”) which provides that the Assets are being sold “as is,

               where is” with no warranties whatsoever. A correct and true copy of a form of

               the Agreement is annexed hereto as Exhibit E. The Trustee reserves the right to

               modify the form of such Agreement.

         iv.   At the close of the auction the Trustee will announce the winning bidder(s) and

               the back-up bidder(s) and shall file a notice of same with the Court. Each such

               successful bidder shall be required to sign a form of the Agreement prior to the

               close of the auction.

       26.     The Trustee submits that the attached Bid Procedures are fair and reasonable and

accomplish the goal of maximizing the value of the Assets and therefore requests that they be

approved. If the Trustee is authorized to move forward with the auction as set forth in this

Motion, then the Debtors’ cases will move toward a swift conclusion following the closing of the

sale of the Assets. As set forth in the Trustee’s report (Doc. 144), the Trustee anticipates

converting these cases to chapter 7 following the closing of the transaction, reconciling the few

filed claims, filing a final report and making a distribution in accordance with the priorities of the

Bankruptcy Code. Concluding these bankruptcies as quickly as possible is in the best interest of




                                                  8

17-17245-aih     Doc 175     FILED 05/16/19        ENTERED 05/16/19 16:57:36            Page 8 of 17
all creditors because it will save costs that otherwise would arise with the continued

administration of the estates in bankruptcy.

                            Procedure for Assumption and Assignment of the Leases

         27.       Pursuant to the Assumption Order, this Court previously authorized the Trustee to

assume the Leases effective as of July 7, 2018, and expressly preserved the right of the Debtors

(now the Trustee) to assign the Leases.                     The Trustee believes that based on such prior

assumption and his continued lease payments he has the authority to assign the Leases without

any further notice.9 However, in light of the passage of time, in order to ensure that any and all

defaults between the time of the previous assumption and the date of the proposed assignment

are cured, and to allow the lessors with further due process, the Trustee shall provide a further

Notice of Assumption and Assignment of Oil and Gas Leases (the “Assumption Notice”) to all

known lessors,10 a correct and true form of which is attached hereto as Exhibit F.                                       The

Assumption Notice provides (i) a listing of Leases and cure amounts, if any, and an explanation

of the right to adequate assurance of future performance, and (ii) information on the appropriate

deadline and manner in which to object to the proposed assumption and assignment.

         28.       Within two (2) business days after the approval of the Assumption Notice, the

Trustee intends to file the Assumption Notice with the Court and serve it on all known lessors.

         29.       As with the previous motion (Doc. 82) under which the Assumption Order was

entered, the Trustee also requests that the Court waive the requirements of Bankruptcy Rule

6006(f)(6) which provides that “[a] motion to… assign multiple executory contracts or unexpired

9
  Courts have recognized the right to assume a lease while maintaining the right to later assign the lease. See In re Federated
Dep’t Stores, 135 B.R. 941, 945 (Bankr. S.D. Ohio 1991) (allowing a one-year lapse of time between assumption and
assignment), citing In re Bricker Systems, Inc., 44 B.R. 952 (Bankr. E.D. Wisc. 1984).
10
   The Trustee has received approximately 12 returned rental payment checks and has endeavored to locate new and better
addresses where possible. The Trustee notes that under the “change in ownership clause” under the Leases the duty to advise the
lessee of any change in ownership rests with the owner of the property. See Conny Farms Ltd. v. Ball Res., Inc., 2013 Ohio App.
LEXIS 2915, *15 (7th App. Dist. Columbiana County 2013)


                                                              9

17-17245-aih         Doc 175         FILED 05/16/19            ENTERED 05/16/19 16:57:36                     Page 9 of 17
 leases that are not between the same parties shall… be limited to no more than 100 executory

 contracts or unexpired leases.”

           30.     This waiver is permitted by Bankruptcy Rule 6006(e)(3)11 and is justified because

 all other omnibus requirements are met except for the fact that there are approximately 142

 Leases, instead of 100, and the fact that the proposed assignee is unknown because the Leases

 will be auctioned. To preserve valuable estate resources and limit administrative costs, the

 Trustee submits a waiver is justified and appropriate and requests that the Court grant such

 waiver.

           31.      Accordingly, the Trustee requests that of the form and manner of service of the

 Assumption Notice be approved.

                    Scheduling, Notice and Deadlines for Proposed Public Auction

           32.     The dates and deadlines set forth in this Motion and referenced throughout the

 attached Exhibits are not final until set forth in an entered Bid Procedures Order. Therefore, do

 not rely on such dates and deadlines until further notice is provided after entry of the Bid

 Procedures Order.

           33.     The Trustee proposes to provide notice of the public auction of the Assets (the

 “Auction Notice”) in the form attached hereto as Exhibit G.

           34.     In accordance with Bankruptcy Rules 2002(a), 6004(a), 6006 and 9007, as well as

 local rule 9013-1, the Trustee proposes that any objections to the proposed assumption and

 assignment of the Leases and sale of the Assets be filed no later than [June 18, 2019] with any

 such objections being heard at the hearing on approval of the sale (the “Sale Hearing”).




 11
   See In re Old Carco LLC, 406 B.R. 180, 210 (Bankr. S.D.N.Y. 2009) (allowing and explaining basis for waiver of the 100
 contract limitation in Bankruptcy Rule 6006(f)(6)).



                                                           10

17-17245-aih        Doc 175        FILED 05/16/19           ENTERED 05/16/19 16:57:36                  Page 10 of 17
          35.   Any party with an interest in bidding must provide their contact information and

 list of attendees no later than [June 25, 2019] to counsel for the Trustee at:

 jeremy.campana@thompsonhine.com. The Trustee reserves the right to cancel the auction if he

 determines that it is in the best interests of the Debtors’ estates and creditors. In the event of

 cancellation, Trustee will file and serve a Notice of Cancelled Auction no later than [June 28,

 2019.]

          36.   As described in the Auction Notice, the Trustee intends to hold a public auction

 for the Debtors’ Assets at the law offices of Thompson Hine LLP, 127 Public Sq., 3900 Key

 Center, Cleveland Ohio 44114 on [July 2, 2019 at 10 A.M. EDT.] The auction will be

 conducted in accordance with the Bid Procedures. The Sale Hearing will be held on [July 16,

 2019 at 11 A.M. EDT.]

          37.   The Auction Notice attached hereto is sufficient as it provides the terms and

 conditions of the sale, a description of the property to be sold and the time within which parties

 must respond in order to participate in the auction and/or object to the sale. The Auction Notice

 also directs parties to Copper Run who will provide access to a data room for due diligence

 purposes.

          38.   Within two (2) business days after the approval of the Auction Notice, the Trustee

 intends to file the Auction Notice with the Court and serve it broadly through Copper Run’s

 distribution channels, which will include over 1000 recipients and no less than 20 parties who

 previously expressed an interest in bidding on the Debtors’ Assets. The Trustee will also serve

 the Auction Notice on all creditors and lessors.

          39.   The Trustee respectfully submits that such notice is adequate and appropriate and

 therefore requests that the form and manner of service of Auction Notice be approved.




                                                    11

17-17245-aih     Doc 175     FILED 05/16/19         ENTERED 05/16/19 16:57:36        Page 11 of 17
       Assumption and Assignment of the Leases and Sale of the Debtors’ Assets Free
                    and Clear of all Liens, Claims and Encumbrances

           Assumption and Assignment of the Leases

           40.   Section 365(b)(1) requires the cure of any defaults at the time of the assumption

 of such lease. At the time of the original assumption of the Leases, there were no cure amounts

 due and owing because the Debtors indicated that they were current on their lease payments. In

 addition, there were no objections to the cure amounts set forth in the original assumption motion

 (Doc. 82). The Trustee has made all of the rental payments post-petition that were due and

 owing under the Leases, notwithstanding some returned checks in the mail. See footnote 10.

 Therefore, at the time of the proposed assignment of said Leases, the Trustee has reason to

 believe that there will be no cure amounts due and owing.

           41.   Notwithstanding the Trustee’s understanding that no amounts will be due on the

 Leases at the time of the assignment, the Trustee will provide the Assumption Notice to all

 lessors in the manner provided herein and as approved in the Bid Procedures Order.

           42.   In addition to the cure obligations, the requirement of adequate assurance of

 future performance under section 365(b)(1)(C) of the Bankruptcy Code is also met.               The

 quarterly Lease payments recently were made.          The Lease payments are modest, totaling

 approximately $38,000 annually. As part of the Bid Procedures, the Trustee requires the bidders

 to submit adequate evidence of financial wherewithal.          To the extent that such financial

 wherewithal satisfies the Trustee of the ability to consummate the transaction, the Trustee

 submits that such ability also constitutes adequate assurance of future performance under the

 Leases.

           43.   Accordingly, in light of the foregoing, the Trustee requests that the Court enter an

 order approving the assumption and assignment of the Leases.



                                                  12

17-17245-aih      Doc 175     FILED 05/16/19      ENTERED 05/16/19 16:57:36           Page 12 of 17
        Sale of the Debtors’ Assets Free and Clear of all Liens, Claims and Encumbrances

        44.     A debtor or trustee may sell property of the bankruptcy estate outside of the

 ordinary course of business, subject to the approval of the Bankruptcy Court after notice and a

 hearing. See 11 U.S.C. § 363(b)(1). Pursuant to Bankruptcy Rule 6004(f)(1), sales of property

 outside of the ordinary course of business may occur by private sale or by public auction. The

 Trustee requests authority to sell substantially all of Debtors’ Assets to the best bid(s) at a public

 auction as determined in Trustee’s sole discretion, free and clear of liens, claims, encumbrances,

 and interests, pursuant to section 363(f) of the Bankruptcy Code. Section 363(f) provides:

                The trustee may sell property under subsection (b) or (c) of this section free and
                clear of any interest in such property of an entity other than the estate, only if –

                (1) Applicable nonbankruptcy law permits sale of such property free and clear of
                    such interest;

                (2) Such entity consents;

                (3) Such interest is a lien and the price at which such property is to be sold is
                    greater than the aggregate value of all liens on such property;

                (4) Such interest is in bona fide dispute; or

                (5) Such entity could be compelled, in a legal or equitable proceeding, to accept
                    a money satisfaction of such interest.

        45.     The deep rights to the Leases are not encumbered. The Lake Shore Assets and the

 shallow rights to the Leases being sold are subject to the asserted first priority lien of FNBP.

 FNBP consents to such sale of the Assets free and clear of its lien interests. Therefore, the

 requirements of section 363(f) are met.

        46.     Although section 363(b) does not specify a standard for determining when it is

 appropriate for a court to authorize the use, sale, or lease of property of the estate, case law has

 confirmed that sale of assets is appropriate if the sale is based upon a debtor’s sound business

 judgment. See Committee of Equity Security Holders v. Lionel Corp. (In re Lionel Corp.), 722


                                                  13

17-17245-aih     Doc 175      FILED 05/16/19       ENTERED 05/16/19 16:57:36            Page 13 of 17
 F.2d 1063, 1070 (2d Cir. 1983) (concluding that there must be an articulated business

 justification, other than the appeasement of major creditors, for using, selling or leasing property

 out of the ordinary course of business before the bankruptcy judge may authorize such action).

 “In the context of auctions, courts defer to a debtor’s business judgment when selecting the

 highest and best bid.” See In re Borders Grp., Inc., 453 B.R. 477, 482-83 (Bankr. S.D.N.Y.

 2011), citing In re Gulf States Steel, Inc. of Ala., 285 B.R. 497, 516 (Bankr. N.D. Ala.

 2002). Indeed, “the trustee or DIP is entitled to great judicial deference in deciding which bid to

 accept as the best and highest bid on the sale of the Debtor’s assets; and although the trustee’s or

 DIP's discretion is not without limit, the Court should not step in and assume a role and

 responsibility properly placed by the Code in another's hands.” In re Borders Grp. at 483, citing

 In re Castre, Inc., 312 B.R. 426, 430-31 (Bankr. D. Colo. 2004).

        47.     The Trustee has sound business justifications for authorizing the sale by public

 auction. The Assets have been adequately marketed and despite a preliminary non-binding

 agreement, no binding stalking horse offer was accepted by the Trustee. The proposed auction

 will allow the transfer of the Assets to a buyer or buyers who will continue with the payment of

 the Lease obligations to the lessors, as well as responsibly operate the gas storage field in

 accordance with applicable law. Further, the goal for the sale is to generate adequate proceeds

 that will allow for some percentage payment to general unsecured creditors. If that goal is not

 met, then there are priority administrative expense claims that will be paid out of the proceeds

 from the Assets, including a $50,000 administrative claim of Zachary B. Burkons, the Receiver

 for Orwell-Trumbell Pipeline Co., LLC based on funds loaned to the Trustee (Doc. 145), as well

 as professional, investment banker and consultant fees.




                                                 14

17-17245-aih     Doc 175     FILED 05/16/19       ENTERED 05/16/19 16:57:36           Page 14 of 17
        48.     To the extent of value returned from the Lake Shore Assets or the shallow rights

 on the Leases, the Trustee intends to return some benefit to FNBP as the secured creditor, subject

 to a surcharge under 11 U.S.C. § 506(c). The Trustee is currently in discussions with FNBP

 regarding said surcharge.

        49.     Based on the foregoing, the Trustee requests entry of an order approving of the

 assumption and assignment of the Leases and authorizing the sale of the Debtors’ Assets free and

 clear of all liens, claims and encumbrances to the successful bidder(s) at the auction.

                             Authority to Sell to Any Interested Party

        50.     The Trustee seeks authority to sell to any interested party, as the ultimate goal is

 to monetize the Assets for the benefit of creditors and have the Assets responsibly owned and

 operated in accordance with applicable law. In particular, the Trustee understands that Mr. Mark

 Van Tyne, a principal of the Blackburn Company, the Trustee’s retained oil and gas consultant

 (Doc. No. 147), or one of his affiliates is potentially interested in purchasing the Assets. Mr.

 Van Tyne and his affiliates currently operate unrelated oil and gas assets in NE Ohio and

 therefore are viable options to submit a Qualified Bid.

        51.     Local Rule 6004-1 provides that: “No professional person appointed in a case by

 order of the Court…. shall, directly or indirectly, purchase or acquire any interest in any asset of

 the estate.” This rule would prohibit Mr. Van Tyne and his affiliates from purchasing the Assets.

 Such result is inconsistent with the goal of disposing the Assets to the highest and best bidder.

 However, Local Rule 1001-1(c) provides this Court with flexibility to order that certain local

 rules do not apply: “The Local Bankruptcy Rules shall apply to every case, proceeding, and

 matter pending in this district, unless otherwise ordered.” At least one bankruptcy court has

 reached the same conclusion under similar local rules provisions.          See Official Comm. of

 Creditors Holding Unsecured Claims v. Lederman (In re Schwarcz), 2007 Bankr. LEXIS 4860,


                                                 15

17-17245-aih     Doc 175     FILED 05/16/19       ENTERED 05/16/19 16:57:36            Page 15 of 17
 at *34 (B.A.P. 9th Cir. 2007) (“Local Bankruptcy Rule 1001-1(b) provides that: ‘The Local

 Bankruptcy Rules . . . shall be applied uniformly throughout this District unless otherwise

 ordered by the Court in a particular matter.’ Since the local rules allow an individual bankruptcy

 judge to opt out of the rules in a particular matter, it cannot be an abuse of discretion for the

 court to fail to enforce its own discretionary rules.” (citations omitted). Therefore, the Trustee

 respectfully requests that he be authorized to sell the Assets to any and all Qualified Bidders;

 including Mr. Van Tyne or his affiliates.

          52.       The Auction of the Debtors’ Assets will be conducted good faith with numerous

 potential bidders after ample marketing. After the conclusion of the Auction, the Trustee will

 seek an order that contains findings that the buyer(s) is a good faith purchaser within the

 meaning of Bankruptcy Code section 363(m)12 and, as such, is entitled to all of the protections

 afforded thereby and that neither the Trustee nor any potential buyer(s) have engaged in any

 conduct that would cause or permit the sale of the Debtors’ Assets to be avoided under

 Bankruptcy Code section 363(n).

                                                 Notice of the Motion

          53.       The Trustee has provided notice of this Motion to: (i) all parties who receive

 electronic notifications through the Court’s ECF system, which includes the office of the United

 States Trustee and counsel for FNBP, (ii) all creditors or their representatives who are scheduled,

 filed proofs of claim in the Debtors’ cases or are lienholders of record, (iii) all lessors under the

 Leases, and (iv) all taxing authorities and other governmental units who may have an interest in

 the Assets. The Trustee submits that such notice is in compliance with Bankruptcy Rules 2002,



 12
   To the extent applicable, insiders may also be considered good faith purchasers. See Sugarloaf Indus. & Mktg. Co. v. Quaker
 City Castings, Inc. (In re Quaker City Castings, Inc.), 2005 Bankr. LEXIS 2211, at *19 (B.A.P. 6th Cir. 2005) (finding section
 363(b) does not prohibit insiders from purchasing estate assets).



                                                              16

17-17245-aih         Doc 175        FILED 05/16/19             ENTERED 05/16/19 16:57:36                     Page 16 of 17
 6004, 6006, 9007 and the local rules of this jurisdiction and constitutes due and adequate notice

 under the circumstances.

                       Request for Waiver of Bankruptcy Rule 6004(h) and 6006(d)

         54.    Bankruptcy Rules 6004(h) and 6006(d) provide that an order authorizing the sale

 of property or assignment of leases is stayed until the expiration of 14 days after entry of the

 order, unless the Court orders otherwise. The Trustee requests waiver of this stay, as there has

 been ample notice to all interested parties and there is no just reason to delay of the closing of the

 sale.

         WHEREFORE, for the foregoing reasons, the Trustee respectfully requests that the

 Court enter orders: (I)(A) Approving Bid Procedures for the Public Auction the Debtors’ Assets;

 (B) Scheduling an Auction and Setting Related Deadlines; (C) Approving the Form and Manner

 of Notice of Auction and the Assumption and Assignment of Leases; (II) Approving the

 Assumption and Assignment of the Debtors’ Oil and Gas Leases and Granting Authority to Sell

 Substantially all of the Debtors’ Assets; and (III) granting such other relief as the Court deems

 just and proper.

 Dated: May 16, 2019                                 Respectfully submitted,

                                                     /s/ Jeremy M. Campana
                                                     Jeremy M. Campana (0074541)
                                                     THOMPSON HINE LLP
                                                     3900 Key Center
                                                     127 Public Square
                                                     Phone: 216.566.5936
                                                     Facsimile: 216.566.5800
                                                     Jeremy.Campana@ThompsonHine.com

                                                     Counsel for Anthony J. DeGirolamo, Chapter
                                                     11 Trustee




                                                  17

17-17245-aih        Doc 175   FILED 05/16/19       ENTERED 05/16/19 16:57:36            Page 17 of 17
